  Case 16-17426         Doc 48     Filed 12/13/18 Entered 12/13/18 09:25:51              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-17426
         CACHON OWENS

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 05/24/2016.

         2) The plan was confirmed on 07/26/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
09/06/2016, 09/19/2017.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was converted on 11/12/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 31.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have not cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 16-17426        Doc 48        Filed 12/13/18 Entered 12/13/18 09:25:51                     Desc Main
                                       Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor                $10,182.95
       Less amount refunded to debtor                             $125.00

NET RECEIPTS:                                                                                    $10,057.95


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $3,675.55
    Court Costs                                                                $0.00
    Trustee Expenses & Compensation                                          $440.63
    Other                                                                      $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $4,116.18

Attorney fees paid and disclosed by debtor:                      $0.00


Scheduled Creditors:
Creditor                                        Claim         Claim            Claim       Principal       Int.
Name                                  Class   Scheduled      Asserted         Allowed        Paid         Paid
ADVENTIST BOLINGBROOK HOSPITA     Unsecured          63.00           NA              NA            0.00        0.00
AMITA HEALTH ADVENTIST MEDICA     Unsecured         389.00        514.69          514.69           0.00        0.00
CHECK N GO                        Unsecured      1,100.00            NA              NA            0.00        0.00
CITY OF CHICAGO DEPT OF FINANCE   Secured              NA       2,243.91        2,243.91           0.00        0.00
CITY OF CHICAGO DEPT OF FINANCE   Unsecured      2,000.00            NA         2,243.91           0.00        0.00
CITY OF CHICAGO DEPT OF REVENU    Unsecured      3,000.00       2,575.69        2,575.69           0.00        0.00
COMCAST                           Unsecured      1,353.00            NA              NA            0.00        0.00
COMMONWEALTH EDISON               Unsecured            NA       1,146.93        1,146.93           0.00        0.00
DIRECTV                           Unsecured         677.00           NA              NA            0.00        0.00
ILLINOIS BELL TELEPHONE CO        Unsecured         359.00           NA              NA            0.00        0.00
INTERNAL REVENUE SERVICE          Priority       1,985.00            NA              NA            0.00        0.00
JEFFERSON CAPITAL SYSTEMS LLC     Unsecured         562.00        562.03          562.03           0.00        0.00
PEOPLES GAS LIGHT & COKE CO       Unsecured         392.00        473.37          473.37           0.00        0.00
PREFERRED OPEN MRI                Unsecured         124.00           NA              NA            0.00        0.00
RADIOLOGY IMAGING SPECIALISTS     Unsecured         383.00           NA              NA            0.00        0.00
RADIOLOGY IMAGING SPECIALISTS     Unsecured         301.00           NA              NA            0.00        0.00
RADIOLOGY IMAGING SPECIALISTS     Unsecured         269.00           NA              NA            0.00        0.00
RADIOLOGY IMAGING SPECIALISTS     Unsecured         265.00           NA              NA            0.00        0.00
RADIOLOGY IMAGING SPECIALISTS     Unsecured         192.00           NA              NA            0.00        0.00
REGIONAL ACCEPTANCE CORP          Unsecured      7,320.00            NA         7,558.00           0.00        0.00
REGIONAL ACCEPTANCE CORP          Secured       10,000.00     17,558.00        10,000.00      4,918.72    1,023.05
Roadloans.Com                     Unsecured           0.00           NA              NA            0.00        0.00
SENEX SERVICES                    Unsecured         228.00        228.00          228.00           0.00        0.00
ST IL TOLLWAY AUTHORITY           Unsecured         213.00           NA              NA            0.00        0.00
T-MOBILE/T-MOBILE USA INC         Unsecured      1,839.00       1,666.56        1,666.56           0.00        0.00
T-MOBILE/T-MOBILE USA INC         Unsecured         450.00           NA              NA            0.00        0.00
VERIZON                           Unsecured      2,219.00       2,177.02        2,177.02           0.00        0.00
VERIZON                           Unsecured            NA         740.47          740.47           0.00        0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 16-17426         Doc 48      Filed 12/13/18 Entered 12/13/18 09:25:51                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $10,000.00          $4,918.72         $1,023.05
       All Other Secured                                  $2,243.91              $0.00             $0.00
 TOTAL SECURED:                                          $12,243.91          $4,918.72         $1,023.05

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $19,886.67                $0.00            $0.00


Disbursements:

         Expenses of Administration                             $4,116.18
         Disbursements to Creditors                             $5,941.77

TOTAL DISBURSEMENTS :                                                                      $10,057.95


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 12/13/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
